As filed with the Securities and Exchange Commission on December 28, 2015. No. 333-201473 No. 811-22926 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 13 [x] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] Amendment No. 15 [x] Elkhorn ETF Trust (Exact Name of Registrant as Specified in Charter) 207 Reber Street, Suite 201 Wheaton, IL 60187 (Address of Principal Executive Office) Registrant’s Telephone Number, including Area Code: (630) 355-4676 Benjamin T. Fulton Elkhorn ETF Trust 207 Reber Street, Suite 201 Wheaton, IL 60187 (Name and Address of Agent for Service) Copy to: Morrison C. Warren, Esq. Chapman and Cutler LLP 111 West Monroe Street Chicago, IL 60603 It is proposed that this filing will become effective (check appropriate box): [X]Immediately upon filing pursuant to paragraph (b) of Rule 485. [ ]On (date) pursuant to paragraph (b) of Rule 485. [ ]60 days after filing pursuant to paragraph (a)(1) of Rule 485. [ ] On (date) pursuant to paragraph (a) of Rule 485. [ ]75 days after filing pursuant to paragraph (a)(2) of Rule 485. [ ]On (date) pursuant to paragraph (a) of Rule 485. If appropriate, check the following box: [ ]This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Registration Statement relates to Elkhorn FTSE RAFI U.S. Equity Income ETF, a series of the Registrant. Signatures Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Wheaton, and State of Illinois, on December 28, 2015. Elkhorn ETF Trust By: /s/ Benjamin T. Fulton Benjamin T. Fulton Chairman of the Board of Trustees President and Chief Executive Officer Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ Benjamin T. Fulton President and Chief Executive Officer December 28, 2015 Benjamin T. Fulton /s/ Philip L. Ziesemer Secretary and Chief Financial Officer December 28, 2015 Philip L. Ziesemer Bruce Howard* ) Trustee) ) By:/s/ Benjamin T. Fulton Gregory D. Bunch* ) Trustee) Benjamin T. Fulton Attorney-In-Fact ) December 28, 2015 Jeffrey P. Helton* ) Trustee) ) * An original power of attorney authorizing Graham Day, Benjamin T. Fulton and Philip L. Ziesemer to execute this Registration Statement, and amendments thereto, for each of the trustees of the Registrant on whose behalf this Registration Statement is filed, were previously executed, filed as an exhibit and are incorporated by reference herein. -2- Index to Exhibits (101)Risk/return summary in interactive data format -3-
